United States Court of Appeals
                       For the First Circuit

Nos. 15-1466
     15-1533

          BERARDO A. QUILEZ-VELAR; MARTA BONELLI-CABAN;
      BERARDO A. QUILEZ-BONELLI; CARLOS A. QUILEZ-BONELLI,

               Plaintiffs, Appellants/Cross-Appellees,

                                 v.

                          OX BODIES, INC.,

                Defendant, Appellee/Cross-Appellant.


                            ERRATA SHEET

     The opinion of this Court issued on May 9, 2016, is amended
as follows:

     On page 11, line 2, "alteration" is changed to "alterations".

     On page 20, line 14, "up to the" is changed to "up to".